PER CURIAM.
Ramon Ramirez appeals an order denying unemployment compensation benefits. As we view the matter, the violation of the work rule in this case was attributable at least in part to a breach of procedure by another Sears Roebuck and Company employee who failed to place a warning cone behind the customer’s vehicle when it was taken into the service bay, and on a supervisor’s decision to reassign the mechanic responsible for the tire rotation, before the mechanic had completed his work. While it may be true that the claimant Ramirez should have noticed the tire rotation work on the invoice and checked to make sure it was complete, this amounts at best to an isolated incident of negligence which does not rise to the level of disqualifying misconduct under the unemployment compensation statute. See Philemy v. Florida Dept. of Health, and Rehabilitative Servs., 731 So.2d 64 (Fla. 3d DCA 1999); Easton v. State Unemployment Appeals Comm’n, 693 So.2d 712 (Fla. 4th DCA 1997); Bulkan v. Florida Unemployment Appeals Comm’n, 648 So.2d 846 (Fla. 4th DCA 1995). Accordingly we reverse the order under review and remand with directions to grant the unemployment benefits.
Reversed and remanded.